

116 HRES 658 IH: Expressing support for the designation “Housing America Month” and honoring the importance of affordable housing and community development programs and resources that allow communities across the country to provide access to safe, secure housing for all Americans, regardless of income level.
U.S. House of Representatives
2019-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 658IN THE HOUSE OF REPRESENTATIVESOctober 28, 2019Mr. Clay submitted the following resolution; which was referred to the Committee on Financial ServicesRESOLUTIONExpressing support for the designation Housing America Month and honoring the importance of affordable housing and community development programs and resources
			 that allow communities across the country to provide access to safe,
			 secure housing for all Americans, regardless of income level.
	
 Whereas for over 80 years it has been the policy of this Nation to promote the general welfare of the Nation by employing its funds and credit to assist States and localities to remedy housing conditions, and create and preserve housing that is decent, safe, and sanitary under the United States Housing Act of 1937;
 Whereas the House of Representatives, which has, over a period of many years, endeavored to address affordable housing and community development needs and has been successful in doing so through related appropriations and authorizing legislation has committed itself to meeting the affordable housing and community development needs of the country; and
 Whereas the National Association of Housing and Redevelopment Officials has celebrated October as Housing America Month for over a decade and has honored the children living in subsidized housing through a calendar featuring their artwork: Now, therefore, be it
	
 That the House of Representatives supports the designation of Housing America Month and honors the importance of our Nation’s housing and community development programs. 